Citation Nr: 1449770	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-32 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran was scheduled for a Board hearing in February 2014 but did not appear for the hearing.  The Board remanded this case in March 2014.  On remand, the AOJ granted service connection for residuals of a broken nose; that claim is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's current tinnitus is not related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In March 2009, prior to adjudication of his claim, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided audiological examinations for the Veteran's tinnitus claim in December 2010 and May 2014.  There is no indication or assertion that the examinations and opinions are inadequate.  

Following the remand directives, the Agency of Original Jurisdiction (AOJ) obtained an additional VA examination.  The AOJ's actions were in substantial compliance with the remand directives and further remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He is also competent to diagnosis tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2003).  

The Veteran has tinnitus currently.  He reported having ringing in his ears consistently during VA examinations and treatment.  The Veteran had noise exposure during service.  Based on the Veteran's Form DD-214, he worked in aircraft fire and rescue.  In his Notice of Disagreement and the December 2010 examination, the Veteran reported being exposed to loud noise from aircraft engines and fire and rescue equipment.  

The evidence is against a causal connection between the current tinnitus and service.  The May 2014 VA examiner noted that the Veteran was unable to provide a clear history of his tinnitus due to dementia.  The examiner concluded that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner reasoned that there was no documented evidence for complaints of tinnitus in the file and tinnitus was more likely related to hearing loss.  The examiner explained that tinnitus was known to be a symptom associated with hearing loss.  In December 2010, the examiner concluded that hearing loss was less likely than not related to service, because the reported onset was 2008, the Veteran had normal tests at separation, and he had post-military noise exposure.  The Board previously denied service connection for hearing loss; therefore, secondary service connection is not a viable theory of entitlement.  See 38 C.F.R. § 3.310.  As noted by the December 2010 examiner, the Veteran reported working as a police officer after service, being exposed to gunfire, with hearing protection, and sirens, without hearing protection.    

Tinnitus may be considered an organic disease of the nervous system, or chronic disease, subject to presumptive service connection and may be proven with lay statements of continuity of symptomatology.  See 38 U.S.C.A. §§ 1101, 1112; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  However, the Veteran's statements have been unclear as to the onset of tinnitus symptoms.  In his claim, the Veteran reported tinnitus onset as 1954, two years after service.  In the December 2010 VA examination, he reported tinnitus began in the 1950s but was unable to provide any specific details of his tinnitus.  At the May 2014 examination, the Veteran reported the onset of tinnitus was in the military but could not recall the year.  Service treatment records do not show complaints of tinnitus.  During the May 2014 VA examination, the Veteran's wife reported that he has begun to experience memory problems.  

The Veteran's statements are inconsistent, and given his memory difficulties and the long period of time that has elapsed since the relevant events; not credible. There is no other evidence linking the current disability to service.  

The preponderance of the evidence shows that tinnitus is more likely due to hearing loss or post-service noise exposure and not related to any in-service incurrence.  As such, the benefit of the doubt doctrine is inapplicable and the criteria for service connection for tinnitus have not been met.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for tinnitus is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


